IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROBERT CHUR; STEVE FOGG; MARK                              No. 84311
                GARBER; CAROL HARTER; ROBERT
                HURLBUT; BARBARA LUMPKIN;
                JEFF MARSHALL; AND ERIC
                STICKELS,
                                                                               FILED
                                  Appellants,
                                                                               JUN O6 2o22
                              vs.
                                                                            ELIZABETH A. BROWN
                COMMISSIONER OF INSURANCE FOR                             CLERX3y 7PREME COURT
                                                                         BY      ,sY(
                THE STATE OF NEVADA AS                                         DEPUTY1-.
                                                                                      CtLER1   6-
                RECEIVER OF LEWIS AND CLARK
                LTC RICK RETENTION GROUP, INC.,
                                  Res ondent.

                                       ORDER DISMISSING APPEAL

                              This is an appeal from orders entered prior to entry of the final
                judgment denying attorney fees and to retax and settle costs. Eighth
                Judicial District Court, Clark County; Nancy L. Allf, Judge.
                              Because it appeared that a timely tolling motion had been filed
                after entry of the order appealed from, this court directed appellants to show
                cause why the appeal should not be dismissed for lack of this court's
                jurisdiction. Appellants have responded and do not dispute that the tolling
                motion was filed and has not yet been resolved. Accordingly, appellants fail
                to demonstrate that this court has jurisdiction, and this court
                              ORDERS this appeal DISMISSED.




                                          Hardesty


                                                                       —1111
                       A4eLtbaug            , J.                                           ,   J.
SUPREME COURT   Stiglich                                    Herndon
     OF
   NEVADA

(0) 1947A
                                                                                               7g9
                     cc:   Hon. Nancy L. Allf, District Judge
                           Lansford W. Levitt, Settlement Judge
                           Lipson Neilson P.C.
                           Hutchison & Steffen, LLC/Las Vegas
                           Eighth District Court Clerk




SUPREME COURT
        OF '
     NEVADA


(0) I947A   4/Pt19
                                                        2